Mr. Justice Wingard
delivered the opinion of the court.
In this ease we are of the opinion that the guardian of the plaintiff being dead, he would be without any adequate remedy unless he can maintain his suit against the executor. (Pedeman, Adm’r of Robb, 8 Ohio, 227.) The judgment of the District Court in sustaining the demurrer to plaintiff’s complaint is therefore reversed, and the cause is remanded for further proceedings. We do not consider the complaint exposed to the second, third, and fourth objections urged by the appellee.
Greene, C. J., and Hoyt, J., concurred.